                             UNITED STATES DISTRICT COURT
                                                                                       JUN 2 3 2021

---------EA-ST_E_~_o_f_4_t_1_~-c~1?J1~NSAS                                 ~~ES w. McCO~~=
BRANDI COLEMAN; TIFFANY NEAL;                            No.    3: 21 -cy- 11 5 - J'M
FELICIA DYKES; DOMINICK GROSSI;
GALENA GUTIERREZ; ANTHONY                                CLASS ACTION COMPLAINT
HARRISON; VITO SCAROLA; MELISSA
DINOVI; and BAYLEE SCHAEFER,                             Demand for Jury Trial

                                       Plaintiffs,       Hon.

        vs.                                              DATE:
                                                         TIME:
WALMART, INC.,                                           COURTROOM:

                                       Defendant.         This case assigned to District Judge   Mood~
                                                          and to Magistrate Judge   _'t. . .n~l~.f't.,..------
       Plaintiffs Brandi Coleman, Tiffany Neal, Felicia Dykes, Dominick Grossi, Galena

Gutierrez, Anthony Harrison, Vito Scarola, Melissa DiNovi, and Bay lee Schaefer (collectively
"Plaintiffs"), on behalf of themselves and the Class and Subclasses of all others similarly situated

defined below, bring this complaint against defendant Walmart, Inc. ("Defendant" or "Walmart")

for its negligent, reckless, and/or intentional practice of misrepresenting and failing to fully

disclose the heavy metals, toxins or other ingredients that do not conform to the labels, packaging,

or advertising of, or statements concerning, Defendant Walmart's baby food products sold

throughout the United States, including in this District. Plaintiffs seek both injunctive relief and

damages on behalf of the proposed Class and Subclasses (as defined below) and allege the

following based on (a) personal knowledge, (b) the investigation of counsel, and (c) information

and belief. Given the concealed nature of Defendant Walmart's conduct, Plaintiffs believe that an

opportunity to conduct discovery will reveal further support for Plaintiffs' allegations.

                                        INTRODUCTION

       1.      Plaintiffs bring this action on behalf of themselves and on behalf of a proposed

class of individuals that purchased baby food sold by Defendant Walmart, Inc. ("Walmart" or

"Defendant") that was, unbeknownst to Plaintiffs and members of the Class and Subclasses (but



                                                     I
                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO.
    •

•

        known to Walmart), tainted with numerous heavy metals and other toxins. Plaintiffs and members

        of the Class and Subclasses seek injunctive and monetary relief based on Walmart's unfair, false,

        deceptive, and misleading business practices in violation of the consumer protection statutes of the

        home states of Plaintiffs and members of the Class and Subclasses.

               2.      Parents and other caregivers, including Plaintiffs and members of the Class and

        Subclasses, reasonably understood and believed that the baby food they purchase for their babies

        would be healthy, nutritious, and non-toxic. Alarmingly, they were wrong. On February 4, 2021,

        the United States House of Representatives Committee on Oversight and Reform's Subcommittee

        on Economic and Consumer Policy (the "House Subcommittee") released a report entitled "Baby

        Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury." 1 According

        to the Report, several brands of baby food sold in the United States contain unsafe levels of heavy

        metals and other toxins, including metals such as arsenic, lead, and cadmium. Notably, Walmart

        refused to participate in the Subcommittee's testing of its products despite explicit requests to do

        so. To this refusal the Subcommittee responded, "Walmart's evasion is concerning, as even limited

        independent testing [of Walmart products] has revealed the presence of toxic heavy metals in its

        baby food."

               3.       Given the health risks associated with high levels of toxic heavy metals, the

        presence of these toxic substances in baby food is a material fact to consumers. Indeed, reasonable

        consumers, such as Plaintiffs and members of the Class and Subclasses (defined below), are

        unwilling to purchase baby food that contains unsafe levels of toxic heavy metals.

               4.      Baby food manufacturers hold a special position of public trust; consumers believe

        that they would not sell products that are unsafe. Defendant Walmart knew that the presence of

        toxic heavy metals in their baby food was a material fact to consumers yet omitted and concealed



                 Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury, Staff
        Report (the "Report"), Subcommittee on Economic and Consumer Policy of the Committee on Oversight
        and Reform, at 2, Feb. 4, 2021,
        https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
        04%20ECPo/o20Baby%20Food%20Staff>/o20Report.pdf (accessed February 24, 2021 ).


                                                         2
•


    the unsafe level of heavy metals from consumers. To this day, Defendant Walmart's baby foods

    containing dangerous levels of toxic heavy metals bear no label or warning to parents.

           5.      Accordingly, Plaintiffs bring this suit on behalf of themselves and a Class and

    Subclasses of similarly situated individuals seeking monetary and injunctive relief resulting from

    Defendant's sale of baby food that contained unsafe levels of toxic heavy metals.

                                             THE PARTIES

           6.      Plaintiff Brandi Coleman ("Plaintiff Coleman") is a citizen of the state of Arkansas.

    Plaintiff Coleman purchased Parent's Choice baby foods repeatedly in Walmart stores located in

    Little Rock, Arkansas between January 2021 and May 2021.

           7.      Plaintiff Tiffany Neal ("Plaintiff Neal") is a citizen of the state of Arkansas.

    Throughout 2019, Plaintiff Neal purchased Parent's Choice baby foods, including Defendant's

    Apple, Banana, and Blueberry Rice Rusks, repeatedly from the Walmart store located in Searcy,

    Arkansas.

           8.      Plaintiff Felicia Dykes ("Plaintiff Dykes") is a citizen of the state of Georgia.

    Plaintiff Dykes purchased Parent's Choice baby foods repeatedly in Walmart and Food City stores

    located in Lafayette, Georgia, between January 2021 and February 2021.

           9.      Plaintiff Dominick Grossi ("Plaintiff Grossi") is a citizen of the Commonwealth of

    Pennsylvania. Plaintiff Grossi purchased Parent's Choice baby foods repeatedly in Walmart stores

    located in Greensburg and Latrobe, Pennsylvania throughout 2016 and 2017.

           10.     Plaintiff Galena Gutierrez ("Plaintiff Gutierrez") is a citizen of the commonwealth

    of Massachusetts, residing in Fairhaven, Massachusetts. Plaintiff Gutierrez purchased Parent's

    Choice baby foods repeatedly in Walmart stores in Fairhaven, Massachusetts between January

    2021 and February 2021.

           11.     Plaintiff Anthony Harrison ("Plaintiff Harrison") is a citizen of the state of

    Missouri, residing in Kirksville, Missouri. Plaintiff Harrison purchased Parent's Choice baby

    foods repeatedly in Walmart stores in Kirksville, Missouri throughout 2017 and 2018.




                                                     3
        12.     Plaintiff Vito Scarola ("Plaintiff Scarola") is a citizen of the state of Florida.

Plaintiff Scarola purchased Parent's Choice Baby Foods repeatedly in Walmart stores located in

Orlando, Florida from October 2016 through December 2018.

        13.     Plaintiff Melissa DiNovi ("PlaintiffDiNovi") is a citizen of the state of New York.

In May 2020, Plaintiff DiNovi purchased multiple varieties of Parent's Choice baby foods,

including Defendant's Banana Rice Rusks, Banana Yogurt Bites, Blueberry Puffed Grain snacks,

Pear Fruit Puree pouch, Berries and Beets Fruit Puree pouch, and Mango Fruit Puree pouch, from

the Walmart store located in Levittown, New York.

        14.     Plaintiff Bay lee Schaefer ("Plaintiff Schaefer") is a citizen of the state of Indiana,
who purchased several types of Parent's Choice Baby Foods from November 2019 through

February 2021. Plaintiff Schaefer made these purchases in Walmart stores in Clarkesville and

Scottsburg, Indiana.
        15.     Defendant Walmart, Inc. is a Delaware corporation with its principal place of

business currently located at 702 Southwest 8th Street, Bentonville, Arkansas 72716.

                                  JURISDICTION AND VENUE

        16.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d)(2)(A), because this case is a class action where the aggregate claims of all members of

the proposed Classes exceed $5,000,000.00, exclusive of interest and costs, and the Plaintiffs and

most members of the proposed Classes are citizens of a state different from Defendant.

        17.     The Court has personal jurisdiction over the Defendant. The Defendant has

transacted business and maintained substantial contact throughout the United States, including in

this District. Defendant's conduct has taken place in, been directed at, and has had the intended

effect of, causing injury to persons residing in, located in, or doing business throughout the United

States, including in this District.

        18.     Venue is proper in this District because a substantial portion of the events

complained of herein took place in this District, and this Court has jurisdiction over the Defendant.

Specifically, Defendant's decision-making regarding the marketing of the baby foods at issue,



                                                  4
•

    including the decision to omit the material information regarding the toxic heavy metals in the

    products, was located in this District. Furthermore, Defendant is headquartered in this District.

                                      FACTUAL BACKGROUND
            19.    Defendant Walmart manufactures, markets, advertises, labels, represents, warrants,

    distributes, and sells baby food products throughout the United States under the brand name

    "Parent's Choice."

            20.    Walmart's website promotes the trustworthiness and quality of its Parent's Choice

    brand as follows:

            Walmart's special range of products for baby has been the choice of parents in American
            homes for years. What started as a line of baby formula is now a complete baby collection
            specially selected with love and attention to this special time in your family's life. With a
            trust and safety guarantee to make shopping for baby easy, Parent's Choice takes care
            of everything little ones need at an every day low price.

            As a new parent, you've got enough on your mind; you shouldn't have to sweat the price of
            high-quality baby essentials like ... baby food. 2

            21.    Walmart produces several types of baby food products, including, but limited to the

    following (the "Parent's Choice Baby Foods"):

        •   Parent's Choice Little Hearts Puffed Grain Snack, Strawberry Apple

        •   Parent's Choice Organic Stage 2, Strawberry Rice Rusk

        •   Parent's Choice Organic Stage 2, Apple Rice Rusk

        •   Parent's Choice Organic Stage 2, Banana Rice Rusk

        •   Parent's Choice Blueberry Rice Rusks, Stage 2

        •   Parent's Choice Organic Brown Rice & Beans, Stage 2

        •   Parent's Choice Berries & Beets, Stage 2

        •   Parent's Choice Organic Stage 2, Whole Grain Macaroni Cheese Baby Food

        •   Parent's Choice State 2, Sweet Potato Baby Food

        •   Parent's Choice Stage 2, Butternut Squash Pineapple

        •   Parent's Choice Puffed Grain Snack


    2
            https://www.walmart.com/cp/parents-choice-baby-products/4549164 (emphasis added).


                                                     5
   •   Parent's Choice Broccoli & Rice with Cheddar, Stage 3

   •   Parent's Choice Stage 3, Banana Baby Snack

   •   Parent' s Choice 100% Organic Stage 2, Blueberry Kale Rice Baby Food

   •   Parent' s Choice Organic Stage 2, Green Bean Baby Food

       22.    Walmart' s marketing and labeling of these products prominently uses and displays

words such as "organic", "natural", "great for you" and "GMO free" and utilize the U.S.D.A.

organic logo to emphasize the foods ' suitability for consumption by young children and infants.

Examples of such packaging and representations are provided below:




                                                               llDll~IDm I I
                                                                               2
                                                                               -·..
                            "
                            orsanic
                            eanana
                            RiCeRUSKS
                            N,:,t1 ,r,:,llu cl,:i\/nn>r1




                                                           6
                             -•·

                             ts
Nat      ,   Flavored
othv, N tural Flavor
cereal snacK
•'9WholeGrilin Per Serving




             7
       23.     Parent's Choice Baby Foods' packaging labels do not, however, alert potential

customers that the Walmart Baby Food products contain toxic heavy metals.


Independent Testing of Walmart Parent's Choice Products

       24.     In October 2019, an alliance of nonprofit organizations, scientists and donors

named "Happy Babies Bright Futures" ("HBBF"), dedicated to designing and implementing

"outcomes-based programs to measurably reduce babies ' exposures to toxic chemicals"3,

published a report investigating the presence of heavy metals in baby foods (the "HBBF Report").4

The HBBF Report concluded, after testing 168 different baby foods sold in the U.S. , that " [n]inety-

five percent of baby foods tested were contaminated with one or more of four toxic heavy metals-

arsenic, lead, cadmium and mercury. All but nine of 168 baby foods contained at least one metal;

most contained more than one." 5

       25.     The HBBF Report further identified various cereals and snacks products with "rice"

"apple, pear, grape and other fruit juices", and "carrots and sweet potatoes" manufactured by baby

food companies as particularly high in dangerous heavy metals. 6

       26.     In particular, the following chart from the HBBF Report shows that Walmart' s

Parent's Choice brand products contain dangerous levels of toxic heavy metals:




3       https://www.hbbf.org/solutions
4      Jane Houlihan and Charlotte Brody, What' s in My Baby' s Food? A National Investigation Finds
95 Percent of Baby Foods Tested Contain Toxic Chemicals That Lower Babies' IQ, Including Arsenic
and Lead , Healthy Babies Bright Futures, (Oct. 2019) ("HBBF Report"), available at:
www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_ RSb.pdf).
5      Id. at 6.
6      Id. at I 0- 11.


                                                  8
        27.     Notably, the Little Hearts snack, a food product that Walmart markets as safe for

infants as young as nine months old, was found to contain 5.2 ppb lead and 26.1 ppb cadmium.

Similarly, HBBF's testing of the Parent's Choice's Organic Strawberry Rice Rusks, a food created

for infants as young as six months, revealed that this product contained 66 ppb of inorganic arsenic,

nearly 27 ppb lead, 2.4 ppb cadmium, and 2.05 ppb mercury.

        28.     Notably, while the HBBF Report advocated for zero measurable amount of

inorganic arsenic in baby food, Walmart's Strawberry Rice Rusks contain 66 ppb inorganic

arsenic. Given that this limited testing has revealed that both of Defendant's baby foods that were

tested contain toxic heavy metals in dangerously high amounts, and given Defendant's refusal to

cooperate with the Subcommittee's investigation, there is a great likelihood that additional

comprehensive testing will show that other Parent's Choice baby foods also contain high levels of

toxic heavy metals.

        29.     This concern is supported by the Subcommittee's findings relating to the baby food

products of Walmart's competitors that were subject to testing. For example, one of the

independently tested foods, Parent's Choice's Strawberry Rice Rusks, contains organic rice flour.

The second food tested, Parent's Choice Strawberry Yogurt Cereal Snack, contains rice flour. One

of the major baby food manufacturers that did cooperate with the Subcommittee, Beech-Nut,

admitted that ''the majority of its ingredients that tested over 100 ppb inorganic arsenic ... were

rice-based (either rice, rice flour, or organic)."

        30.     Parent's Choice's puffed rice and cereal snacks also contain whole wheat flour and

whole oat flour. Hain Celestial Group, Inc., another baby food manufacturer that did cooperate

with the Subcommittee's requests for internal testing, admitted that two of the ingredients it used

(i.e. oat flour and wheat flour) had tested dangerously high in cadmium. It also admitted that its
whole wheat flour tested contained heightened levels of lead.

        31.     While not included in the HBBF's independent testing, Walmart's Parent's Choice

product "Organic Brown Rice and Beans" is similarly suspect since the primary ingredient in this




                                                     9
•


    product is organic long grain brown rice. As the Subcommittee has reported: "organic brown rice

    was the ingredient that tested highest in inorganic arsenic - 309 ppb." Because this ingredient in

    other manufacturers products tested inappropriately high for arsenic, there is a greater concern

    Walmart's Parent's Choice's Organic Brown Rice and Beans puree (which it refused to have

    tested) may also contain high amounts of inorganic arsenic, and perhaps other toxic heavy metals,

    too.

           32.     Overall, Walmart's refusal to comply with the Subcommittee's investigations and

    requests raises serious concerns as to whether its diverse array of baby foods contain unhealthy

    amounts of toxic heavy metals and put babies in danger.

           33.     In addition, a 2018 study of numerous nationally distributed packaged baby foods

    by Consumer Reports ("CR"), 7 including the "Little Puffs Cereal Snack, Strawberry Apple" from

    Walmart's "Parent's Choice" brand, found that every product tested had measurable levels of at

    least one of the following heavy metals: cadmium, inorganic arsenic, or lead.

           34.     Furthermore, CR noted that approximately 68% had "worrisome" and "concerning"

    levels of at least one heavy metal. Fifteen of the foods tested would pose potential health risks to

    children who regularly eat just one serving or less per day. Two rice cereals contained measurable

    levels ofmethylmercury.

           35.     Products containing rice or a rice derivative, including Walmart's Little Puffs cereal

    snacks, fared worst in the CR study due to the presence of large amounts of inorganic arsenic, lead,

    and cadmium. As a category, snack foods - bars, cookies, crackers, crunches, crisps, rice rusks,

    teething biscuits, and puffs - were most problematic, generally because of their rice content. This

    finding is especially concerning given that approximately seventy-two percent (72%) of parents

    said they feed their child at least one of the types of snack foods CR tested.




    7      Jesse Hirsch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER REPORTS.ORG
    (March 9, 2018) available at https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/


                                                     10
•

            36.     In sum, the limited independent testing conducted to date demonstrates that a

    significant number of Walmart's Parent's Choice brand baby food products contain toxic heavy

    metals in dangerously high amounts.

    Heavy Metal Neurotoxins & Their Effect on Child Development

            37.     Baby food producers promote their product testing and safety procedures because

    parents and caretakers pay attention to what ingredients are in the baby food they purchase for

    their children. This is because adults do not want to expose their children to substances and/or

    chemicals that would either harm the child or inhibit the child's development.

            38.     In particular, parents want to avoid exposing their children to the heavy metals
    arsenic, lead, mercury, and cadmium. These heavy metals are a type of substance known as

    neurotoxins, or substances that "alter[] the structure of function of the nervous system." 8 Exposure

    to these neurotoxins have been shown to "diminish quality of life, reduce academic achievement,

    and disturb behavior, with profound consequences for the welfare and productivity of entire

    societies. "9
            39.     Research continuously shows that exposure to food containing these heavy metals

    causes "troubling risks for babies, including cancer and lifelong deficits in intelligence[.]"

    Specifically, the heavy metals "can harm a baby's developing brain and nervous system" and cause

    negative impacts such as ''the permanent loss of intellectual capacity and behavioral problems like

    attention-deficit hyperactivity disorder (ADHD)." 10 These developmental conditions can be

    caused by exposure to even trace amounts of these substances. 11

            40.     For these reasons, organizations such as the Food and Drug Administration

    ("FDA") and the World Health Organization ("WHO") have declared arsenic, lead, cadmium, and

    mercury "dangerous to human health, particularly to babies and children, who are most vulnerable




    8
            Neurotoxin, https://www.britannica.com/science/neurotoxin (accessed February 24, 2021 ).
    9
            HBBF Report at 13.
    10
            Id. at 6.
    II
             Id. at I.


                                                      11
•

    to their neurotoxic effects." 12 Further, the FDA has acknowledged that "exposure to [these four

    heavy] metals are likely to have the most significant impact on public health" and has prioritized

    them in connection with its heavy metals workgroup looking to reduce the risks associated with

    human consumption of heavy metals. 13

           A.      Arsenic

           41.      The heavy metal arsenic has been shown to cause "cognitive deficits among

    school-age children exposed early in life, and neurological problems in adults who were exposed

    to arsenic-poisoned milk as infants." 14

           42.     The effects of arsenic exposure are irreversible, and in addition to the cognitive and

    neurological effects it has on child development, arsenic also creates a risk of "respiratory,

    gastrointestinal, hematological, hepatic, renal, skin, neurological and immunological effects, as

    well as damaging effects on the central nervous system[.]" 15

           43.      Arsenic's harmful effects have caused both the U.S. Environmental Protection

    Agency ("EPA") and U.S. Food and Drug Administration ("FDA") to set standards limiting the

    allowable amount of arsenic in products meant for human consumption. For example, the FDA

    has set a limit of 10 parts per billion ("PPB") for apple juice, and the EPA has set the same limit

    for drinking water. Additionally, the FDA has set a limit of 10 parts per billion for bottled water 16




    12       See Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury,
    Staff Report (the "Report"), Subcommittee on Economic and Consumer Policy of the Committee
    on Oversight and Reform, at 2, February 4, 2021,
    https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
    04%20ECPo/o20Baby%20Food%20Stafft'/o20Report.pdf (accessed Feb. 4, 2021).
    13       Id. at 3.
    14       HBBF Report at 13.
    15       Report at 10 (quoting Miguel Rodriguez-Barranco et al., Association ofArsenic, Cadmium and
    Manganese Exposure with Neurodevelopment and Behavioural Disorders in Children: A
    Systematic Review and Meta-Analysis (June 1, 2013),
    https://pubmed.ncbi.nlm.nih.gov/23 570911 /).
    16       Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
    Warn Consumers of Risk, The Washington Post (Feb. 4, 2021),
    https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ ( accessed Feb.
    22, 2021).


                                                     12
and is considering limiting the action level for arsenic in rice cereals for infants. 17 The FDA has

taken action against companies whose products contain arsenic levels exceeding this limit. 18



        44.     Exposure to the heavy metal lead has been shown to cause harm to children's brain

and nervous systems and is associated with a range of negative health outcomes including

"behavioral problems, decreased cognitive performance, delayed puberty, and reduced postnatal

growth." 19 Even very low exposure levels to lead "cause lower academic achievement, attention

deficits and behavior problems. No safe level of exposure has been identified."20

        45.     For example, one study found that "children age Oto 24 months lose more than 11

million IQ points from exposure to arsenic and lead in food." 21 Additionally, studies have

established a link between lead exposure and Attention-Deficit/Hyperactivity Disorder (ADHD). 22

        46.     The proven negative effects of lead exposure have caused several health

organizations-including the American Academy for Pediatrics, the Environmental Defense Fund,

and Consumer Reports-to recommend that lead in baby foods not exceed 1 ppb, 23 and "[t]he

European Union has set the maximum lead level in infant formula to 20 ppb."24

        C.      Mercury


17       FDA, Draft Guidance for Industry: Inorganic Arsenic in Rice Cereals for Infants: Action
Level (Apr. 2016),
https://www .fda.gov/downloads/Food/GuidanceRegulation/GuidanceDocuments
Regulatoryinformation/UCM493152.pdf (accessed Feb. 22, 2021 ).
18       See, e.g. Warning Letter from FDA to Valley Processing, Inc. (June 2, 2016),
https://www.fda.gov/news-events/press-announcements/federal-judge-enters-consent-decree-
against-washington-state-juice-processor (accessed Feb. 24, 2021 ).

19
        Report at 11.
20
        HBBF Report at 13.
21
        Id.
22       Report, at 12 (citing Gabriele Donzelli et al., The Association Between Lead and Attention-
Deficit/Hyperactivity Disorder: A Systematic Review (Jan. 29, 2019), http://www.mdpi.com/l660-
4601/16/3/382/htm).
23       Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
Warn Consumers of Risk, THE WASHINGTON POST (Feb. 4, 2021 ), available at
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed Feb. 22,
2021).
24
        Id.


                                                   13
       4 7.    The World Health Organization warns that mercury "may have toxic effects on the

nervous, digestive and immune systems, and on lungs, kidneys, skin and eyes" and considered

mercury "one of the top ten chemicals or groups of chemicals of major public health concem."25

       48.     It has been recognized that "[y ]oung and unborn children are at greatest risk from
mercury exposure because their nervous systems are still developing"26 and that exposure to even

a small amount of the heavy metal mercury can cause "serious health problems, and is a threat to

the development of the child [] early in life. •'27 For example, exposure to even low doses of mercury

"may delay a child's walking and talking, shorten attention span and cause learning disabilities."28

       49.     Exposure to mercury has also been linked to higher risk of lower IQ scores and

intellectual disability in children31 and mercury exposure at two and three years of age has been

positively associated with autistic behaviors among pre-school age children. 29

       50.     The EPA has set a maximum mercury level in drinking water to 2 ppb. 30

       D.      Cadmium
       51.     The heavy metal cadmium is considered a neurotoxin. Eating food or drinking

water with very high cadmium levels severely irritates the stomach, leading to vomiting and

diarrhea, and sometimes death. Eating lower levels of cadmium over a long period can lead to

kidney damage and can cause bones to become fragile and break easily. Exposure to cadmium in

air has caused lung cancer, and perhaps prostate cancer, in workers. The US Department of Health

25
       Id.
26       Missouri Dept. of Nat. Resources, Mercury Can Affect Human Health,
https://dnr .mo.gov/env /mercury/mercury-
impact.htm#:~:text=Mercuryo/o20Can%20Affect%20 Human%20 Health,and%20developmental%
20disorders%20in%20humans.&text=In%20low%20doses%2C%20mercury'/o20may,with%20fe
rtility%20and%20blood%20pressure (accessed Feb. 22, 2021 ).
27       Mercury and health, https://www.who.int/news-room/fact-sheets/detail/mercury-and-
health#:~:text=Exposure%20to%20mercury%20%E2%80%93%20even%20small,%2C%20kidn
eys%2C%20skin%20and%20eyes (accessed Feb. 24, 2021).
28       Missouri Dept. of Nat. Resources, Mercury Can Affect Human Health,
https://dnr.mo.gov/env/mercury/mercury-
impact.htm#:~:text=Mercuryo/o20Can%20Affect%20Human%20Health,and%20developmental%
20disorders%20in%20humans.&text=In%20low%20doses%2C%20mercury'/o20may,with%20fe
rtility%20and%20blood%20pressure\ (accessed Feb. 22, 2021).
29       HBBF Report at 14.
30       Report at 12-13.


                                                 14
and Human Services ("HHS") and the EPAboth consider cadmium and cadmium compounds

human carcinogens (meaning that they can cause cancer). 31

        52.    Children with higher cadmium levels are three times more likely to have learning

disabilities and participate in special education, according to a new study led by Harvard

University researchers. 32

        53.    The EPA has set a maximum cadmium level in drinking water to 5 ppb, the FDA

has set a maximum level in bottled water to 5 ppb, and the WHO set a maximum cadmium level

in drinking water to 3 ppb. 33

                                          *       *       *

        54.    As James E. Rogers, Ph.D., the director of food safety research and testing at CR,

stated, "[b ]abies and toddlers are particularly vulnerable due to their smaller size and developing

brains and organ systems." "They also absorb more of the heavy metals that get into their bodies

than adults do."

        55.    The risk from heavy metals grows over time as they accumulate in the kidneys and

other internal organs. Tunde Akinleye, a chemist in CR's Food Safety Division who led the testing,

stated that, "[t]hese toxins can remain in your body for years."34 Regular consumption of even

small amounts of toxic heavy metals over a long period of time may raise the risk of bladder, lung,

and skin cancer; cognitive and reproductive problems; and type 2 diabetes; among other

conditions.




31       NYS Dept. of Health, Cadmium in Children 's Jewelry,
https://www.health.ny.gov/environmental/chemicals/cadmium/cadmium jewelry.htm#:~:text=C
hildren%20can%20be%20exposed%20to,to%20cadmium%20in%20children's%20jewelry (accessed Feb.
22, 2021).
32       Marla Cone, ls Cadmium as Dangerous for Children as Lead?, SCIENTIFIC AMERICAN (Feb. 10,
2012), https://www.scientificamerican.com/article/is-cadmium-as-dangerous-for-children-lead/ (accessed
Feb. 22, 2021 ).
33       Report at 29.
34       See Hirsch, at fn 8.


                                                  15
•




                                    SUBSTANTIVE ALLEGATIONS

            56.     On November 6, 2019, in response to reports alleging high levels of toxic heavy

    metals in baby foods, the United States House of Representatives Committee on Oversight and

    Reform Subcommittee on Economic and Consumer Policy (the "Subcommittee") requested

    internal documents and test results from several of the United States' largest producers of baby

    foods, including Defendant Walmart.

            57.      Defendant Walmart outright refused to cooperate with the Subcommittee's

    requests. This refusal prompted the Subcommittee to state that it was "greatly concerned that

    [Walmart' s] lack of cooperation might be obscuring the presence of even higher levels of toxic

    heavy metals in their baby food products than their competitors' products."            Indeed, the

    Subcommittee noted that "Walmart's evasion is concerning, as even limited independent testing

    has revealed the presence of toxic heavy metals in its baby food."

            58.      After reviewing the internal documents and test results it received, the

    Subcommittee made the disturbing discovery that "commercial baby foods are tainted with

    significant levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury."


     WALMART FALSELY, MISLEADINGLY, AND/OR DECEPTIVELY CLAIMED ITS
                 FOOD WAS FIT FOR CHILD CONSUMPTION


            59.      Baby food manufacturers hold a special position of public trust. Consumers believe

    that they would not sell unsafe products. Consumers also believe that the federal government

    would not knowingly permit the sale of unsafe baby food. Defendant Walmart took advantage of

    its position of trust.

            60.      Walmart advertised its products as safe, healthy, nutritious, natural, organic, and

    safe for consumption. By doing so, Walmart had a duty to ensure that its statements regarding its

    products were true and not false, misleading, or deceptive, yet continued to make false, misleading,

    and deceptive statements regarding the safety of its baby foods despite knowledge that its baby

    foods contained unsafe levels of heavy metals.




                                                     16
        61.     Walmart violated this duty by marketing and advertising its baby foods through

statements regarding the safety of its baby foods despite knowing that its baby foods contained

dangerous levels of heavy metals.

        62.     Walmart purposefully induced reasonable consumers to rely on its marketing,

which explicitly and implicitly conveys that its baby food products are fit for consumption by

infants and children. Such marketing includes words written on the containers of Walmart's baby

foods, including, but not limited to, the actual name of the product, "Parent's Choice," which

implies the safety-conscious decisions parents make in selecting a baby food brand. Other

marketing phrases used by Walmart to convey that its Parent's Choice products are a healthy

choice for children, include:

                •   "You'll love this Parent's Choice product. In fact, we guarantee it";
                •   "perfect size and texture for your child's developing hands, mouth and teeth";
                •   "Great for baby's self-feed journey";
                •   "Great for You"
                •   "Naturally flavored Gluten-Free";
                •   "No Artificial Colors";
                •   "Made With Real Fruits and Vegetables"
                •    "Naturally Flavored"
                •    "Non GMO Project Verified"

        63.     Walmart's false and misleading advertising deceives consumers into believing that

they are purchasing and feeding their babies safe and nutritious baby foods, and, through this

deception, Defendant seeks to induce consumers to purchase Parent's Choice Baby Foods when

they would otherwise have purchased other baby foods that do not contain toxic heavy metals or

other undesirable toxins and contaminants.

       64.      Walmart knew that its customers trust the quality of its products and that customers

expect Defendant's products to be free of toxic heavy metals and other undesirable toxins and

contaminants. For example, the company's website offers the following general reassurance about

the Parent's Choice brand: "With a trust and safety guarantee to make shopping for baby easy,

Parent's Choice takes care of everything little ones need .... " 35 As for the specific products, in the



35
       https://www.walmart.com/cp/parents-choice-baby-products/4549164


                                                  17
"About This Item" for the "Little Puffs" product, Defendant states that "Since 1998, Walmart's

Parent's Choice has been trusted by parents across the country to provide quality, affordable baby

products."36 This statement is also found on the "About This Item" section for Walmart's Organic

Rice Husks product. 37 These are the same products that the HBBF Report previous tested and

found contained dangerous amounts of heavy metals.

       65.     Walmart's knowledge that its customers trust the quality of its products, their

expectations that Parent's Choice Baby Foods will be free of toxic heavy metals and other

undesirable toxins and contaminants, and consumers' willingness to pay more for premium baby

foods that are free from toxins, contaminants, or chemicals is evident in Walmart's marketing

campaigns that are intended to convey to consumers that Parent's Choice Baby Foods possess

certain qualities and characteristics that justify a premium price.

       66.     Walmart intended for consumers to rely on its marketing and the representations on

its products' labels, and reasonable consumers, including Plaintiffs, the Class and the Subclasses

did in fact so rely. Defendant's marketing and advertising is deceptive, misleading, unfair, false,

and/or fraudulent because, among other things, the Parent's Choice Baby Foods include

undisclosed toxic heavy metals or other undesirable toxins or contaminants.

       67.     As a result of Walmart's false, misleading, and deceptive statements, Plaintiffs and

members of the Class and Subclasses bought Parent's Choice Baby Foods they would not have

otherwise bought and paid more for Parent's Choice Baby Foods than they would have paid had it

been fully disclosed that Parent's Choice Baby Foods contained dangerous levels of heavy metals.


     DEFENDANT WALMART FAILED TO CONSUMERS NATIONWIDE THAT ITS
       BABY FOODS CONTAINED DANGEROUS LEVEL OF HEAVY METALS

       68.     Despite the evidence that Parent's Choice Baby Foods contained dangerously high

levels of heavy metals, Parent's Choice Baby Foods do not have a disclaimer concerning the


36 https://www.walmart.com/grocery/ip/Parent-s-Choice-Little-Hearts-Puffed-Grain-Snack-Strawberry-
Apple-l-48-oz/38763848
37        https://www.walmart.com/grocery/ip/48-Pack-Parent-s-Choice-Organic-Stage-2-Strawberry-
Baby-Snack-l-76-oz-Box/171533478


                                                  18
presence of toxic heavy metals or other undesirable toxins or contaminants that would inform

consumers that the foods contain toxic heavy metals and/or that toxic heavy metals can accumulate

over time in a child's body to the point where poisoning, injury, and/or disease can occur. Rather,

Parent's Choice Baby Foods' product packaging and marketing create the impression that these

products are healthy for consumption and preferable over other brands of baby foods.

       69.     Walmart knew or should have been aware that a consumer would be feeding its

products to children, often making its products the primary source of food for a child. This, in turn,

leads to repeated exposure of the heavy metals to the child.

       70.     Walmart thus wrongfully and misleadingly advertised and sold the Parent's Choice

Baby Foods without any label or warning indicating to consumers that these products contain

heavy metals, or that these toxins can over time accumulate in the baby's body to the point where

poisoning, injury, and/or disease can occur. Walmart intentionally omitted these facts from its

marketing, advertising and labeling in order to induce and mislead reasonable consumers into

purchasing Parent's Choice Baby Foods.

       71.     Walmart created, allowed, negligently oversaw, and/or authorized the unlawful,

fraudulent, unfair, misleading, and/or deceptive labeling and advertising for its baby foods. The

marketing for the baby foods, relied upon by Plaintiffs, was prepared, reviewed, and/or approved

by Walmart and its agents and was disseminated by Walmart and its agents through marketing,

advertising, packaging, and labeling that contained the misrepresentations alleged herein. The

marketing for the baby foods was designed to encourage consumers to purchase the baby foods

and reasonably misled the reasonable consumer into purchasing the baby foods.

       72.     Walmart continues to wrongfully induce consumers to purchase its baby foods that

are not as advertised.

       73.      Plaintiffs bring this proposed consumer class action individually and on behalf of

all other members of the Class, who, from the applicable limitations period up to and including the

present, purchased for use and not resale any of Defendant's tainted baby foods.




                                                 19
         74.   As a result of Defendant's negligent, reckless, and/or knowingly deceptive conduct

as alleged herein, Plaintiffs were injured when they paid the purchase price or a price premium for

Parent's Choice Baby Foods that did not deliver what was promised. Plaintiffs paid the purchase

price on the assumption that the labeling of the baby foods was accurate and that it was free of

toxic heavy metals and safe to ingest. Plaintiffs would not have paid this money or fed their baby

food containing toxic heavy metals had they known the truth that Defendant's baby foods contain

excessive degrees of toxic heavy metals. Damages can be calculated through expert testimony at

trial.

                                 TOLLING AND ESTOPPEL

         I.    DISCOVERY RULE TOLLING

         75.   Plaintiffs and the Classes and Subclasses had no way of knowing about Defendant

Walmart's conduct with respect to the presence of toxic heavy metals.

         76.   Neither Plaintiffs nor any other members of the Class or Subclasses, through the

exercise of reasonable diligence, could have discovered the conduct alleged herein.

         77.   Plaintiffs and members of the Class and Subclasses did not discover and did not

know of facts that would have caused a reasonable person to suspect that Walmart was engaged in

the conduct alleged herein.

         78.   For these, reasons, all applicable statutes of limitation have been tolled by the

discovery rule with respect to claims asserted by Plaintiffs, the Classes, and the Subclasses.

         II.   FRAUDULENT CONCEALMENT TOLLING

         79.   By failing to provide notice of the presence of toxic heavy metals in the Parent's

Choice Baby Foods, Defendant Walmart concealed its conduct and the existence of the claims

asserted herein from Plaintiffs and the members of the Class and Subclasses.

         80.   Upon information and belief, Defendant Walmart intended its acts to conceal the

facts and claims from Plaintiffs and members of the Classes and Subclasses. Plaintiffs and the

members of the Classes and Subclasses were unaware of the facts alleged herein without any fault

or lack of diligence on their part and could not have reasonably discovered Defendant Walmart's



                                                20
•



    conduct. For this reason, any statute of limitations that otherwise may apply to the claims of

    Plaintiffs or members of the Classes or Subclasses should be tolled.

                                    CLASS ACTION ALLEGATIONS

             81.    Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil

    Procedure 23(a) and 23(b)(3).

             82.    Plaintiffs seek class certification on behalf of a class defined as follows:

             NATIONWIDE CLASS: all persons in the United States, and its territories who, from the
             beginning of any applicable limitations period through the present, purchased the Parent's
             Choice Baby Foods for household or business use, and not for resale (the "Class").

             83.    Plaintiffs also seek class certification on behalf of the following subclasses defined

    below.

             84.    Plaintiff Scarola seeks certification on behalf of a Florida Subclass:

             THE FLORIDA SUBCLASS: all persons who are or were citizens of the State of Florida
             who, from the beginning of any applicable limitations period through the present,
             purchased the Parent's Choice Baby Foods for household or business use, and not for resale
             (the "Florida Subclass").

             85.    Plaintiff Schaefer seeks certification on behalf of an Indiana Subclass:

             THE INDIANA SUBCLASS: all persons who are or were citizens of the State oflndiana
             who, from the beginning of any applicable limitations period through the present,
             purchased the Parent's Choice Baby Foods for household or business use, and not for resale
             (the "Indiana Subclass").

             86.    Plaintiff Dykes seeks certification on behalf of a Georgia Subclass:

             THE GEORGIA SUBCLASS: all persons who are or were citizens of the State of
             Georgia who, from the beginning of any applicable limitations period through the present,
             purchased the Parent's Choice Baby Foods for household or business use, and not for resale
             (the "Georgia Subclass").

             87.    Plaintiff Gutierrez seeks certification on behalf of a Massachusetts Subclass:

             THE MASSACHUSETTS SUBCLASS: all persons who are or were citizens of the State
             of Massachusetts who, from the beginning of any applicable limitations period through the
             present, purchased the Parent's Choice Baby Foods for household or business use, and not
             for resale (the "Massachusetts Subclass").

             88.    Plaintiff DiNovi seeks certification on behalf of a Massachusetts Subclass:




                                                      21
       THE NEW YORK SUBCLASS: all persons who are or were citizens of the State of New
       York who, from the beginning of any applicable limitations period through the present,
       purchased the Parent's Choice Baby Foods for household or business use, and not for resale
       (the "New York Subclass").

       89.     Plaintiffs Coleman and Neal seek certification on behalf of an Arkansas Subclass:


       THE ARKANSAS SUBCLASS: all persons who are or were citizens of the State of
       Arkansas who, from the beginning of any applicable limitations period through the present,
       purchased the Parent's Choice Baby Foods for household or business use, and not for resale
       (the "Arkansas Subclass").

       90.     Plaintiff Harrison seeks certification on behalf of a Missouri Subclass:


       THE MISSOURI SUBCLASS: all persons who are or were citizens of the State of
       Missouri who, from the beginning of any applicable limitations period through the present,
       purchased the Parent's Choice Baby Foods for household or business use, and not for resale
       (the "Missouri Subclass").

       91.     Plaintiff Grossi seeks certification on behalf of a Pennsylvania Subclass:

       THE PENNSYLVANIA SUBCLASS: all persons who are or were citizens of the
       Commonwealth of Pennsylvania who, from the beginning of any applicable limitations
       period through the present, purchased the Parent's Choice Baby Foods for household or
       business use, and not for resale (the "Pennsylvania Subclass").

       92.     Plaintiffs reserve the right to amend, modify or refine the definitions of the Class

or Subclasses based upon discovery of new information and in order to accommodate any of the

Court's manageability concerns.

       93.     Excluded from the Class and Subclasses are: (a) any Judge or Magistrate Judge

presiding over this action and members of their staff, as well as members of their families; (b)

Defendant and Defendant's predecessors, parents, successors, heirs, assigns, subsidiaries, and any

entity in which any Defendant or its parents have a controlling interest, as well as Defendant's

current or former employees, agents, officers, and directors; (c) persons who properly execute and

file a timely request for exclusion from the Classes or Subclass; (d) persons whose claims in this

matter have been finally adjudicated on the merits or otherwise released; (e) counsel for Plaintiffs

and Defendant; and (f) the legal representatives, successors, and assigns of any such excluded

persons.


                                                22
       94.      Ascertainability. The proposed Classes and Subclasses are readily ascertainable

because they are defined using objective criteria so as to allow class members to determine if they

are part of a Class or Subclass. Further, the Classes and Subclasses can be readily identified

through records maintained by Defendant Walmart.

       95.      Numerosity (Rule 23(a)(l)). The Classes and Subclasses are so numerous that

joinder of individual members herein is impracticable. The exact number of members of the Class

and Subclasses, as herein identified and described, is not known, but sales figures indicate that

millions of individuals have purchased the Parent's Choice Baby Foods.

       96.      Commonality (Rule 23(a)(2)). Common questions of fact and law exist for each

cause of action and predominate over questions affecting only individual Class and Subclass

members, including the following:

       a. whether Defendant owed a duty of care to Plaintiffs and the Classes;

       b. whether Defendant knew or should have known that the Parent's Choice Baby Foods
          contained, or may contain, heavy metals;

       c. whether Defendant wrongfully represented and continues to represent that the Parent's
          Choice Baby Foods are natural and safe for human infant consumption;

       d. whether Defendant wrongfully represented and continues to represent that the Parent's
          Choice Baby Foods are healthy, superior quality, nutritious and safe for consumption;

       e. whether Defendant wrongfully represented and continues to represent that the Parent's
          Choice Baby Foods are natural;

       f.    whether Defendant wrongfully represented and continues to represent that the Parent's
             Choice Baby Foods appropriate for consumption by various "Stage[s]" of babies;

       g. whether Defendant wrongfully represented and continues to represent that the
          manufacturing of the Parent's Choice Baby Foods is subjected to rigorous standards,
          including testing for heavy metals;

       h. whether Defendant wrongfully failed to disclose that the Parent's Choice Baby Foods
          contained, or may contain, heavy metals;

       1.    whether Defendant's representations in advertising, warranties, packaging, and/or
             labeling are false, deceptive, and misleading;

       J.    whether those representations are likely to deceive a reasonable consumer;



                                                23
       k. whether a reasonable consumer would consider the presence, or risk of, heavy metals
          as a material fact in purchasing baby food;

       l.    whether Defendant had knowledge that those representations were false, deceptive, and
             misleading;

       m. whether Defendant continues to disseminate those representations despite knowledge
          that the representations are false, deceptive, and misleading;

       n. whether a representation that a product is healthy, superior quality, nutritious and safe
          for consumption and does not contain arsenic, mercury, cadmium, and lead is material
          to a reasonable consumer;

       o. whether Defendant's representations and descriptions on the labeling of the Parent's
          Choice Baby Foods are likely to mislead, deceive, confuse, or confound consumers
          acting reasonably;

       p. whether Defendant breached its express warranties;

       q. whether Defendant breached its implied warranties;

       r.    whether Defendant engaged in unfair trade practices;

       s. whether Defendant engaged in false advertising;

       t.    whether Defendant's conduct was negligent per se;

       u. whether Defendant made negligent and/or fraudulent misrepresentations and/or
          omissions;

       v. whether Plaintiffs and the members of the Class are entitled to actual, statutory, and
          punitive damages; and

       w. whether Plaintiffs and members of the Class are entitled to declaratory and injunctive
          relief.

       97.      Typicality (Rule 23(a)(4)). Plaintiffs' claims are typical of the claims of the other

members of the proposed Class and Subclasses. Plaintiffs and members of the Class and Subclasses

(as applicable) suffered injuries as a result of Defendant Walmart's wrongful conduct that is

uniform across the Class and Subclasses.

       98.      Adequacy (Rule 23(a)(4)). Plaintiffs have and will continue to fairly and adequately

represent and protect the interests of the Class and Subclasses. Plaintiffs have retained counsel

competent and experienced in complex litigation and class actions. Plaintiffs have no interest that



                                                 24
is antagonistic to those of the Class and Subclasses, and Defendant has no defenses unique to

Plaintiffs. Plaintiffs and their counsel are committed to vigorously prosecuting this action on behalf

of the members of the Class and Subclasses, and they have the resources to do so. Neither Plaintiffs

nor Plaintiffs' counsel have any interest adverse to those of the other members of the Class and

Subclasses.

       99.     Substantial Benefits. This class action is appropriate for certification because class

proceedings are superior to other available methods for the fair and efficient adjudication of this

controversy and joinder of all members of the Class and Subclasses is impracticable. The

prosecution of separate actions by individual members of the Class and Subclasses would impose

heavy burdens upon the Courts and Defendant, would create a risk of inconsistent or varying

adjudications of the questions of law and fact common to members of the Classes and Subclasses,

and would be dispositive of the interests of the other members not parties to the individual

adjudications or would substantially impair or impede their ability to protect their interests. This

proposed class action presents fewer management difficulties than individual litigation, and

provides the benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court. Class treatment will create economies of time, effort, and expense and promote

uniform decision-making.

        100.   Class certification, therefore, is appropriate under Fed. R. Civ. P. 23(b)(3) because

the above common questions of law or fact predominate over any questions affecting individual

members of the Class, and a class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

        101.   Class certification is also appropriate under Fed. R. Civ. P. 23(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to the Classes and

Subclasses, so that final injunctive relief or corresponding declaratory relief is appropriate as to

the Class and Subclasses as a whole.




                                                 25
        102.    Plaintiffs reserve the right to revise the foregoing class allegations and definitions

based on facts learned and legal developments following additional investigation, discovery, or

otherwise.

                                   FIRST CLAIM FOR RELIEF

                           BREACH OF EXPRESS WARRANTY
                (on behalf of the Class or, alternatively, the State Subclasses)38

        103.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        104.    Defendant Walmart marketed and sold the Parent's Choice Baby Foods into the

stream of commerce with the intent that the Parent's Choice Baby Foods would be purchased by
Plaintiffs and the Class.

        105.    Defendant expressly warranted, advertised, and represented to Plaintiffs and the

Class that its Parent's Choice Baby Foods were and are safe, healthy, and appropriate for infant
and child consumption.

        106.    Defendant made these express warranties regarding the Parent's Choice Baby
Foods' quality, ingredients, and fitness for consumption in writing through its website,

advertisements, and marketing materials and on the Parent's Choice Baby Foods' packaging and

labels. These express warranties became part of the basis of the bargain that Plaintiffs and the

Class entered into upon purchasing the Parent's Choice Baby Foods.

        107.    Defendant's advertisements, warranties, and representations were made in

connection with the sale of the Parent's Choice Baby Foods to Plaintiffs and the Class. Plaintiffs

and the Class relied on Defendant's advertisements, warranties, and representations regarding the

Parent's Choice Baby Foods in deciding whether to purchase Defendant's products.

        108.    Defendant's Parent's Choice Baby Foods do not conform to Defendant's

advertisements, warranties, and representations in that they are not safe, healthy, and appropriate

for infant and child consumption and contain, or may contain, levels of various heavy metals.



38"State Subclasses" refers to the Florida Subclass, Georgia Subclass, Massachusetts Subclass, Missouri
Subclass, New York, Arkansas, and Pennsylvania Subclass described above in paragraphs 81-91.


                                                   26
       109.    Defendant Walmart was at all times aware, or should have been aware, of the toxic

or dangerous levels of heavy metals in Parent's Choice Baby Foods. Defendant Walmart was on

notice of these concerns with their products, but nowhere on the package labeling or on Defendant

Walmart's website or other marketing materials did Defendant Walmart warn Plaintiffs and

members of the Class and Subclasses that they were at risk of feeding their children food and/or

beverages with toxic or dangerous levels of heavy metals.

       110.    Instead, Defendant Walmart concealed the high levels of heavy metals contained

in the Parent's Choice Baby Foods and deceptively represented that these products were safe,

healthy, and appropriate for infant or child consumption. Defendant Walmart thus utterly failed to

ensure that the material representations it was making to consumers were true.

       111.    The toxic and/or dangerous levels of heavy metals at issue in the Parent's Choice

Baby Foods existed when they left Defendant's possession or control and were sold to Plaintiffs

and members of the putative classes. The levels of heavy metals contained in the Parent's Choice

Baby Foods were undiscoverable by Plaintiffs and members of the putative classes at the time of

purchase of the Parent's Choice Baby Foods

       112.    As manufacturers, marketers, advertisers, distributors and sellers of the Parent's

Choice Baby Foods, Defendant Walmart had exclusive knowledge and notice of the fact that the

Parent's Choice Baby Foods did not conform to the affirmations of fact and promises.

       113.    In addition, or in the alternative, to the formation of an express contract, Defendant

made each of the above-described representations to induce Plaintiffs and members of the Class

and Subclasses to rely on such representations.

       114.    Defendant Walmart's affirmations of fact and promises were material, and

Plaintiffs and members of the putative classes reasonably relied upon such representations in

purchasing the Parent's Choice Baby Foods.

       115.    All conditions precedent to Defendant's liability for its breach of express warranty

have been performed by Plaintiffs or members of the Class or Subclasses.




                                                  27
        116.     Affording Defendant Walmart an opportunity to cure its breaches of written

warranties would be unnecessary and futile here. Defendant Walmart was placed on reasonable

notice of the levels of heavy metals in the Parent's Choice Baby Foods and breach of the warranties

based on their scientific research and expertise in the food production industry. Defendant Walmart

has had ample opportunity to cure the high level of heavy metal in their Parent's Choice Baby

Foods to make them safe and healthy for consumption by Plaintiffs and members of the putative

classes and their children, but have failed to do so.

        117.     Defendant Walmart has also had notice of their breach as set forth herein by virtue

of the publication of the Report and the prior 2019 report issued by Healthy Baby Bright Future.

        118.     As a direct and proximate result of Defendant Walmart's breaches of express

warranty, Plaintiffs and members of the putative classes have been damaged because they did not

receive the products as specifically warranted by Defendant Walmart. Plaintiffs and members of

the putative classes did not receive the benefit of the bargain and suffered damages at the point of

sale stemming from their overpayment of the Parent's Choice Baby Foods.

        119.     Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys' fees, costs, and any other just and proper relief available thereunder for Defendant's

failure to deliver goods conforming to their express warranties and resulting breach.

                                 SECOND CLAIM FOR RELIEF

               BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                 (on behalf of the Class or, alternatively, the State Subclasses)

        120.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        121.     Defendant is a merchant engaging in the sale of goods to Plaintiffs and the Class.

        122.     There was a sale of goods from Defendant to Plaintiffs and the Class.

        123.     At all times mentioned herein, Defendant manufactured or supplied Parent's

Choice Baby Foods, and prior to the time the Parent's Choice Baby Foods were purchased by

Plaintiffs and the Class, Defendant impliedly warranted to them that the Parent's Choice Baby

Foods were of merchantable quality, fit for their ordinary use (consumption by babies), and




                                                   28
conformed to the promises and affirmations of fact made on the Parent's Choice Baby Foods'

containers and labels, including that the food was natural and safe and appropriate for human infant

consumption. Plaintiffs and the Class relied on Defendant's promises and affirmations of fact when

they purchased the Parent's Choice Baby Foods.

       124.     Contrary to these representations and warranties, the Parent's Choice Baby Foods

were not fit for their ordinary use, consumption by babies, and did not conform to Defendant's

affirmations of fact and promises as they contained, or were at risk of containing, heavy metals

and/or unnatural or other ingredients or contaminants that do not conform to the packaging.

       125.     Defendant breached its implied warranties by selling Parent's Choice Baby Foods

that failed to conform to the promises or affirmations of fact made on the container or label as each

product contained heavy metals and/or unnatural or other ingredients or contaminants that do not

conform to the packaging.

       126.     Defendant was on notice of this breach, as it was aware of the heavy metals

included, or at risk, in the Parent's Choice Baby Foods, and based on the public investigation by

Healthy Babies Bright Futures that showed Defendant's baby food products as unhealthy and

contaminated.

       127.     Privity exists because Defendant impliedly warranted to Plaintiffs and the Class

through the warranting, packaging, advertising, marketing, and labeling that Parent's Choice Baby

Foods were natural, and suitable for consumption by babies, and by failing to make any mention

of heavy metals and/or unnatural or other ingredients.

       128.     As a direct and proximate result of Defendant's conduct, Plaintiffs and the Class

have suffered actual damages in that they have purchased Walmart Baby Food that is worth less

than the price they paid and that they would not have purchased at all had they known of the

presence or risk of heavy metals and/or unnatural or other ingredients.

       129.     Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys' fees, costs, and any other just and proper relief available thereunder for Defendant's

failure to deliver goods conforming to their implied warranties and resulting breach.



                                                 29
                                  THIRD CLAIM FOR RELIEF

                         FRAUDULENT MISREPRESENTATION
                 (on behalf of the Class or, alternatively, the State Subclasses)

       130.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       13 I.    Defendant falsely represented to Plaintiffs and the Class that the Parent's Choice

Baby Foods are "natural," "organic" and safe for consumption by infants and young children.

       132.     Defendant intentionally, knowingly, and recklessly made these misrepresentations

to induce Plaintiffs and the Class to purchase Parent's Choice Baby Foods.

       133.     Defendant knew that their representations about Parent's Choice Baby Foods were

false in that Parent's Choice Baby Foods contained, or were at risk of containing, levels of heavy

metals and/or unnatural or other ingredients that do not conform to the products' labels, packaging,

advertising, and statements. Defendant allowed its packaging, labels, advertisements, promotional

materials, and websites to intentionally mislead consumers, such as Plaintiffs and the Class.

       134.     Plaintiffs and the Class did in fact rely on these misrepresentations and purchased

Parent's Choice Baby Foods to their detriment. Given the deceptive manner in which Defendant

advertised, represented, and otherwise promoted Parent's Choice Baby Foods, Plaintiffs' and the

Class's reliance on Defendant's misrepresentations was justifiable.

       135.     As a direct and proximate result of Defendant's conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Parent's Choice Baby Foods that were worth

less than the price they paid and that they would not have purchased at all had they known of the

risk and/or presence of heavy metals and/or unnatural or other ingredients that do not conform to

the products' labels, packaging, advertising, and statements.

       136.     Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys' fees, costs, and any other just and proper relief available under the laws.

                                 FOURTH CLAIM FOR RELIEF

                                    FRAUD BY OMISSION
                   (on behalf of Class or, alternatively, the State Subclasses)

        13 7.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.



                                                  30
        138.   Defendant concealed from and failed to disclose to Plaintiffs and the Class that

Parent's Choice Baby Foods contained, or were at risk of containing, heavy metals and/or

unnatural or other ingredients that do not conform to the products' labels, packaging, advertising,

and statements.

        139.   Defendant was under a duty to disclose to Plaintiffs and the Class the true quality,

characteristics, ingredients and suitability of the Parent's Choice Baby Foods because: (1)

Defendant was in a superior position to know the true state of facts about its products; (2)

Defendant was in a superior position to know the actual ingredients, characteristics, and suitability

of Parent's Choice Baby Foods for consumption by babies; and (3) Defendant knew that Plaintiffs

and the Class could not reasonably have been expected to learn or discover that Parent's Choice

Baby Foods were misrepresented in the packaging, labels, advertising, and websites prior to

purchasing Parent's Choice Baby Foods.

        140.   The facts concealed or not disclosed by Defendant to Plaintiffs and the Class are
material in that a reasonable consumer would have considered them important when deciding

whether to purchase Parent's Choice Baby Foods.

        141.   Plaintiffs and the Class justifiably relied on the Defendant's omissions to their

detriment. The detriment is evident from the true quality, characteristics, and ingredients of

Parent's Choice Baby Foods, which is inferior when compared to how Parent's Choice Baby Foods

are advertised and represented by Defendant.

        142.   As a direct and proximate result of Defendant's conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Parent's Choice Baby Foods that were worth

less than the price they paid and that they would not have purchased at all had they known of the

risk and/or presence of heavy metals and/or unnatural or other ingredients that do not conform to
the products' labels, packaging, advertising, and statements.

       143.    Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys' fees, costs, and any other just and proper relief available under the laws.




                                                 31
                                 FIFTH CLAIM FOR RELIEF

                         NEGLIGENT MISREPRESENTATION
                (on behalf of the Class or, alternatively, the State Subclasses)

       144.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       145.    Defendant had a duty to Plaintiffs and the Class to exercise reasonable and ordinary

care in the formulation, testing, manufacture, marketing, distribution, and sale of Parent's Choice

Baby Foods.

       146.    Defendant breached its duty to Plaintiffs and the Class by formulating, testing,

manufacturing, advertising, marketing, distributing, and selling products to Plaintiffs and the Class

that do not have the ingredients, qualities, characteristics, and suitability for consumption as

advertised by Defendant and by failing to promptly remove Parent's Choice Baby Foods from the

marketplace or to take other appropriate remedial action.

       14 7.   Defendant knew or should have known that the ingredients, qualities, and

characteristics of the Parent's Choice Baby Foods were not as advertised or suitable for their

intended use, consumption by infants, and were otherwise not as warranted and represented by

Defendant. Specifically, Defendant knew or should have known that: (1) the Parent's Choice Baby

Foods were not nutritious, superior quality, pure, natural, healthy and safe for consumption

because they contained, or had a risk of containing, levels of heavy metals and/or other unnatural

ingredients or contaminants that do not conform to the packaging; (2) the Parent's Choice Baby

Foods were adulterated, or at risk of being adulterated, by heavy metals; and (3) the Parent's

Choice Baby Foods were otherwise not as warranted and represented by Defendant.

        148.   As a direct and proximate result of Defendant's conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Parent's Choice Baby Foods that were worth

less than the price they paid and that they would not have purchased at all had they known they

contained, or were at risk of containing, heavy metals and/or unnatural or other ingredients that do

not conform to the products' labels, packaging, advertising, and statements.




                                                 32
        149.     Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys' fees, costs, and any other just and proper relief available.

                                   SIXTH CLAIM FOR RELIEF

                                    UNJUST ENRICHMENT
                  (on behalf of the Class or, alternatively, the State Subclasses)

        150.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        151.     Substantial benefits have been conferred on Defendant by Plaintiffs and the Class

through the purchase of Parent's Choice Baby Foods. Defendant knowingly and willingly accepted

and enjoyed these benefits.

        152.     Defendant either knew or should have known that the payments rendered by

Plaintiffs and the Class were given and received with the expectation that the Parent's Choice Baby

Foods would have the qualities, characteristics, ingredients, and suitability for consumption

represented and warranted by Defendant. As such, it would be inequitable for Defendant to retain

the benefit of the payments under these circumstances.

        153.     Defendant's acceptance and retention of these benefits under the circumstances

alleged herein make it inequitable for Defendant to retain the benefits without payment of the value

to Plaintiffs and the Class.

        154.     Plaintiffs and the Class are entitled to recover from Defendant all amounts

wrongfully collected and improperly retained by Defendant, plus interest thereon.

        155.     Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys' fees, costs, and any other just and proper relief available under the laws.

                                 SEVENTH CLAIM FOR RELIEF

               FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                                  Fla. Stat. §§ 501.201 et seq.
                   (on behalf of Plaintiff Scarola and the Florida Subclass)

        156.     Plaintiff Scarola incorporates the foregoing allegations as if fully set forth herein.




                                                   33
       157.    Plaintiff Scarola and the Florida Subclass Members are "consumers," as defined by

Fla. Stat. § 501.203(7), the products sold by Defendant Walmart are "goods" within the meaning

of FDUTPA, and the transactions at issue constitute "trade or commerce" as defined by FDUTPA.

       158.    The Florida Deceptive and Unfair Trade Practices Act ("FDUTPA"), Fla. Stat. §

501.204 provides that "[u]nfair methods of competition, unconscionable acts or practices, and

unfair or deceptive acts or practices in the conduct of any trade or commerce are hereby declared

unlawful."

       159.    For the reasons discussed herein, Defendant violated and continues to violate

FDUTPA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by Fla. Stat. § 501.201, et seq. Defendant Walmart' s acts and practices, including its

material omissions, described herein, were likely to, and did in fact, deceive and mislead members

of the public, including consumers acting reasonably under the circumstances, to their detriment.

       160.    At all times mentioned herein, Defendant Walmart engaged in trade or commerce

in Florida, as defined by Fla. Stat. § 501.203(8), in that they advertised, offered for sale, sold or

distributed goods or services in Florida and/or engaged in trade or commerce directly or indirectly

affecting the people of Florida.

       161.    Defendant Walmart repeatedly advertised, both on the labels for Parent's Choice

Baby Foods Products, on its websites, and through a national advertising campaigns, among other

items, that Parent's Choice Baby Foods were and are safe and healthy for infant and child

consumption. Defendant Walmart failed to disclose the material information that Parent's Choice

Baby Foods contained unsafe levels of toxic heavy metals.

       162.    Defendant Walmart's representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Parent's Choice Baby

Foods without being aware that Parent's Choice Baby Foods contained unsafe levels of toxic heavy

metals. As a direct and proximate result of Defendant's unfair and deceptive acts or practices,

Plaintiff Scarola and Florida Subclass Members suffered damages by purchasing Parent's Choice

Baby Foods because they would not have purchased Parent's Choice Baby Foods had they known



                                                 34
the truth, and they received a product that was worthless because it contains unsafe levels of toxic

heavy metals.

       163.     Defendant Walmart's deceptive trade practices caused injury in fact and actual

damages to Plaintiff Scarola and Florida Subclass Members in the form of the loss or diminishment

of value of Parent's Choice Baby Foods Plaintiff Scarola and Florida Subclass Members

purchased, which allowed Defendant to profit at the expense of Plaintiff Scarola and Florida

Subclass Members. The injuries Plaintiff Scarola and Florida Subclass Members were to legally

protected interests. The gravity of the harm of Defendant Walmart's actions is significant and there

is no corresponding benefit to consumers of such conduct.

       164.     Plaintiff Scarola and the Florida Subclass Members seek relief for the injuries they

have suffered as a result of Defendant Walmart's unfair and deceptive acts and practices, as

provided by Fla. Stat. § 501.211 and applicable law.

                                EIGHTH CLAIM FOR RELIEF

       GEORGIA FAIR BUSINESS PRACTICES ACT O.C.G.A. §§ 10-1-390 et seq.
              (on behalf of Plaintiff Dykes and the Georgia Subclass)

       165.     Plaintiff Dykes incorporates the foregoing allegations as if fully set forth herein.

       166.     Plaintiff Dykes intends to assert and prosecute claims under the under the Georgia

Fair Business Practices Act, O.C.G.A. § 10-1-390 ("GFBPA") against Defendant. Upon

information and belief, Defendant does not maintain a place of business in Georgia, nor does

Defendant maintain property or assets in Georgia. Plaintiff thus is not required to provide

Defendant with pre-suit written demand for relief pursuant to O.C.G.A. § 10-1-399(b).

Notwithstanding, to the extent that such statutory notice is deemed required by the Court, Plaintiff

Dykes have provided notice in accordance with O.C.G.A. § 10-l-399(b) to Defendant. This Count

provides notice that this Complaint shall be amended accordingly to demand all appropriate relief,

subject to any response by Defendant.

       167.     Plaintiff Dykes and Georgia Subclass Members are "consumers" within the

meaning ofO.C.G.A. § 10-1-392(6).




                                                 35
        168.    Plaintiff Dykes and Georgia Subclass Members' purchases of Parent's Choice Baby

Foods are "consumer transactions" within the meaning ofO.C.G.A. §10-1-392(10).

       169.     At all times mentioned herein, Defendant Walmart engaged in trade or commerce

in Georgia, as defined by O.C.G.A. §10-1-392(28), in that they advertised, distributed, offered for

sale, sold or distributed goods or services in Georgia and/or engaged in trade or commerce directly

or indirectly affecting the people of Georgia.

       170.     The Georgia Fair Business Practices Act ("GFBPA"), O.C.G.A. §10-1-393(a)

provides that "[u]nfair or deceptive acts or practices in the conduct of consumer transactions and

consumer acts or practices in trade or commerce are declared unlawful."

       171.     For the reasons discussed herein, Defendant violated and continues to violate the

GFBPA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by O.C.G.A. § 10-1-393 et seq. Defendant Walmart's acts and practices, including its

material omissions, described herein, were likely to, and did in fact, deceive and mislead members

of the public, including consumers acting reasonably under the circumstances, to their detriment.

       172.     Defendant Walmart repeatedly advertised, both on the labels for Parent's Choice

Baby Foods Products, on its websites, and through a national advertising campaigns, among other

items, that Parent's Choice Baby Foods were and are safe and healthy for infant and child

consumption. Defendant Walmart failed to disclose the material information that Parent's Choice

Baby Foods contained unsafe levels of toxic heavy metals.

       173.     Defendant Walmart's representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Parent's Choice Baby

Foods without being aware that Parent's Choice Baby Foods contained unsafe levels of toxic heavy

metals. As a direct and proximate result of Defendant's unfair and deceptive acts or practices,

Plaintiff Dykes and Georgia Subclass Members suffered damages by purchasing Parent's Choice

Baby Foods because they would not have purchased Parent's Choice Baby Foods had they known

the truth, and they received a product that was worthless because it contains unsafe levels of toxic

heavy metals.



                                                 36
       174.    Defendant Walmart's deceptive trade practices caused injury in fact and actual

damages to Plaintiff Dykes and Georgia Subclass Members in the form of the loss or diminishment

of value of Parent's Choice Baby Foods Plaintiff Dykes and Georgia Subclass Members purchased,

which allowed Defendant to profit at the expense of Plaintiff Dykes and Georgia Subclass Members.

       175.    The injuries Plaintiff Dykes and Georgia Subclass Members were to legally

protected interests. The gravity of the harm of Defendant Walmart's actions is significant and there

is no corresponding benefit to consumers of such conduct.

       176.    Plaintiff Dykes and Georgia Subclass Members seek relief for the injuries they

have suffered as a result of Defendant Walmart's unfair and deceptive acts and practices, as

provided by O.C.G.A § 10-1-399 and applicable law.

                                 NINTH CLAIM FOR RELIEF

                    INDIANA'S DECEPTIVE CONSUMER SALES ACT
                            Ind. Code Ann. §§ 24-5-0.5-0.1 et seq.
                  (on behalf of Plaintiff Schaefer and the Indiana Subclass)

       177.    Plaintiff Schafer incorporates the foregoing allegations as if fully set forth herein.

       178.    Plaintiff Schaefer intends to assert and prosecute claims under Indiana's Deceptive

Consumer Sales Act ("IDCSA"), Ind. Code Ann.§ 24-5-0.5-01 et seq., against Defendant. Plaintiff

Schaefer intends to provide Defendant written notice of the specific complaint and damages to

Defendant in accordance with § 24-5-0.5-5 to Defendant. Subject to the response, if any, by

Defendant within 30 days of the notice, Plaintiff, on behalf of herself and the Indiana Subclass,

shall amend the Complaint to include this Claim for Relief and demand all appropriate relief under

thereunder.

       179.    Plaintiff Schaefer and Subclass members are residents of the State of Indiana.

       180.    At all times mentioned herein, Defendant Walmart was a "person" as defined under

§ 24-5-0.5-0.2(2) as well as a "supplier" as defined under § 24-5-0.5-0.2(3) in that they were a

"seller," "or other person who engages in or solicits consumer transactions."

       181.    At all times mentioned herein, Defendant Walmart engaged m "consumer

transactions," as defined by§ 24-5-0.5-0.2(1).



                                                 37
       182.    The IDCSA, § 24-5-0.5-3, provides that "[a] supplier may not commit an unfair,

abusive, or deceptive act, omission, or practice in connection with a consumer transaction. Such

an act, omission, or practice by a supplier is a violation of this chapter whether it occurs before,

during, or after the transaction. An act, omission, or practice prohibited by this section includes

both implicit and explicit misrepresentations."

       183.    For the reasons discussed herein, Defendant violated and continues to violate the

IDCSA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by§ 24-5-0.5-0.1 et seq. Defendant Walmart's acts and practices, including its material

omissions, described herein, were likely to, and did in fact, deceive and mislead members of the

public, including consumers acting reasonably under the circumstances, to their detriment.

       184.    Defendant Walmart repeatedly advertised, both on the labels for Parent's Choice

Baby Foods Products, on its websites, and through a national advertising campaigns, among other

items, that Parent's Choice Baby Foods were and are safe and healthy for infant and child

consumption. Defendant Walmart failed to disclose the material information that Parent's Choice

Baby Foods contained unsafe levels of toxic heavy metals.

       185.    Defendant Walmart's representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Parent's Choice Baby

Foods without being aware that Parent's Choice Baby Foods contained unsafe levels of toxic heavy

metals. As a direct and proximate result of Defendant's unfair and deceptive acts or practices,

Plaintiff Schaefer and the Indiana Subclass Members suffered damages by purchasing Parent's

Choice Baby Foods because they would not have purchased Parent's Choice Baby Foods had they

known the truth, and they received a product that was worthless because it contains unsafe levels

of toxic heavy metals.

       186.    Defendant Walmart's deceptive trade practices caused injury in fact and actual

damages to Plaintiff Schaefer and the Indiana Subclass Members in the form of the loss or

diminishment of value of Parent's Choice Baby Foods Plaintiff Schaefer and the Indiana Subclass

Members purchased, which allowed Defendant to profit at the expense of Plaintiff Schaefer and



                                                  38
the Indiana Subclass Members. The injuries Plaintiff Schaefer and the Indiana Subclass Members

were to legally protected interests. The gravity of the harm of Defendant Walmart's actions is

significant and there is no corresponding benefit to consumers of such conduct.

       187.    Plaintiff Schaefer and the Indiana Subclass Members seek relief for the injuries

they have suffered as a result of Defendant Walmart's unfair and deceptive acts and practices, as

provided by § 24-5-0.5-4 and applicable law.

       188.    Defendant had a duty to Plaintiff Schaefer and the Class to exercise reasonable and

ordinary care in the formulation, testing, manufacture, marketing, distribution, and sale of Parent's

Choice Baby Foods.

       189.    Defendant breached its duty to Plaintiff Schaefer and the Class by formulating,

testing, manufacturing, advertising, marketing, distributing, and selling products to Plaintiff

Schaefer and the Class that do not have the ingredients, qualities, characteristics, and suitability

for consumption as advertised by Defendant and by failing to promptly remove Parent's Choice

Baby Foods from the marketplace or to take other appropriate remedial action.

       190.    Defendant knew or should have known that the ingredients, qualities, and

characteristics of the Parent's Choice Baby Foods were not as advertised or suitable for their

intended use, consumption by infants, and were otherwise not as warranted and represented by

Defendant. Specifically, Defendant knew or should have known that: (1) the Parent's Choice Baby

Foods were not nutritious, superior quality, pure, natural, healthy and safe for consumption

because they contained, or had a risk of containing, levels of heavy metals and/or other unnatural

ingredients or contaminants that do not conform to the packaging; (2) the Parent's Choice Baby

Foods were adulterated, or at risk of being adulterated, by heavy metals; and (3) the Parent's

Choice Baby Foods were otherwise not as warranted and represented by Defendant.

       220.    As a direct and proximate result of Defendant's conduct, Plaintiff Schaefer and the

Class have suffered actual damages in that they purchased Parent's Choice Baby Foods that were

worth less than the price they paid and that they would not have purchased at all had they known




                                                 39
they contained, or were at risk of containing, heavy metals and/or unnatural or other ingredients

that do not conform to the products' labels, packaging, advertising, and statements.

         191.   Plaintiff Schaefer and the Class seek actual damages, injunctive and declaratory

relief, attorneys' fees, costs, and any other just and proper relief available.

                                 TENTH CLAIM FOR RELIEF

                    MASSACHUSETTS CONSUMER PROTECTION ACT
                            Mass. Gen. Laws Ann. ch. 93, §§ 1 et seq.
                (on behalf of Plaintiff Gutierrez and the Massachusetts Subclass)

         192.   Plaintiff Gutierrez incorporates the foregoing allegations as if fully set forth herein.

         193.   Plaintiff Gutierrez intend to assert and prosecute claims under the under the

Massachusetts Consumer Protection Law, M.G.L.A. ch. 93A § 1 et seq. ("MCPL") against

Defendant. Upon information and belief, Defendant does not maintain a place of business in

Massachusetts, nor does Defendant maintain property or assets in Massachusetts. Plaintiffs thus

are not required to provide Defendant with pre-suit written demand for relief pursuant to M.G .L.A.

§ 93A § 9(3). Notwithstanding, to the extent that such statutory notice is deemed required by the
Court, Plaintiff Gutierrez have provided notice in accordance with M.G.L. ch 93A § 9(3) to

Defendant. This Count provides notice that this Complaint shall be amended accordingly to

demand all appropriate relief, subject to any response by Defendant.

         194.   Plaintiff Gutierrez and Massachusetts Subclass Members are residents of the

Commonwealth of Massachusetts.

         195.   Defendant is a "person" as defined by M.G.L.A. 93A § l(a).

         196.   Plaintiff Gutierrez are actual or potential consumers of Parent's Choice Baby

Foods.

         197.   Walmart engaged in engaged in deceptive or unfair acts or practices in the in the

conduct of any trade or commerce, in violation of M.G.L.A. 93A § 2(a), including but not limited

to the following:

    a) Knowingly or recklessly made a false representation as to the characteristics and use of

         Parent's Choice Baby Foods, in violation of 93A § 2(a);


                                                  40
   b) Represented that Parent's Choice Baby Foods are healthy, natural, and safe for

       consumption, in violation of 93A § 2(a);

   c) Advertised Parent's Choice Baby Foods with an intent not to sell it as advertised, in

       violation of93A § 2(a); and

   d) Failed to disclose the material information that Parent's Choice Baby Foods contained

       unsafe levels of toxic heavy metals, in violation of 93A § 2(a).

        198.    As detailed, infra, Defendant Walmart's deceptive trade practices significantly

impacted the public, because there are millions of consumers of Parent's Choice Baby Foods,

including Plaintiff Gutierrez and Massachusetts Subclass Members.
        199.    Defendant Walmart's representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Parent's Choice Baby

Foods without being aware that Parent's Choice Baby Foods contained unsafe levels of toxic heavy

metals. As a direct and proximate result of Defendant's unfair and deceptive acts or practices,

Plaintiff Gutierrez and members of the Class suffered damages by purchasing Parent's Choice

Baby Foods because they would not have purchased Parent's Choice Baby Foods had they known

the truth, and they received a product that was worthless because it contains unsafe levels of toxic

heavy metals.
       200.     Defendant's deceptive trade practices caused injury in fact and actual damages to

Plaintiff Gutierrez and Massachusetts Subclass Members in the form of the loss or diminishment

of value of Parent's Choice Baby Foods Plaintiff Gutierrez and Massachusetts Subclass Members

purchased, which allowed Defendant to profit at the expense of Plaintiff Gutierrez and

Massachusetts Subclass Members. The injuries to Plaintiff Gutierrez and Massachusetts Subclass

Members were to legally protected interests. The gravity of the harm of Defendant's actions is

significant and there is no corresponding benefit to consumers of such conduct.

       201.     Plaintiff Gutierrez and Massachusetts Class Members seek relief under 93A § 9

including, not limited to, compensatory damages, statutory damages, restitution, penalties,

injunctive relief, and/or attorneys' fees and costs.



                                                  41
                              ELEVENTH CLAIM FOR RELIEF

                     MISSOURI MERCHANDISING PRACTICES ACT
                                  Mo. Rev. Stat. §§ 407 et seq.
                  (on behalf of Plaintiff Harrison and the Missouri Subclass)

       202.    Plaintiff Harrison incorporates the foregoing allegations as if fully set forth herein.

       203.    Plaintiff Harrison and Missouri Subclass members are residents of the State of

Missouri.

       204.    At all times mentioned herein, Defendant Walmart engaged in "trade" or

"commerce" in Missouri, as defined by Mo. Rev. Stat. § 407.010(7), in that they advertised, offered

for sale, and sold goods, property, or services primarily for personal, family, or household

purposes, and advertised, solicited, offered for sale, and sold "services", "property", "article[s]",

"commodit[ies]" or ''thing[s] of value" in Missouri.

       205.    Plaintiff Harrison and Missouri Subclass members purchased Parent's Choice Baby

Foods "primarily for personal, family or household purposes." Mo. Rev. Stat.§ 407.025(1).

       206.    The Missouri Merchandising Practices Act ("MMPA"), Mo. Rev. Stat. § 407.020

provides that "[t]he act, use or employment by any person of any deception, fraud, false pretense,

false promise, misrepresentation, unfair practice or the concealment, suppression, or omission of

any material fact in connection with the sale or advertisement of any merchandise in trade or

commerce .. .in the state of Missouri, is declared to be an unlawful practice."

       207.    For the reasons discussed herein, Defendant violated and continues to violate the

MMPA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by Mo. Rev. Stat. § 407.020 et seq. Defendant Walmart's acts and practices, including

its material omissions, described herein, were likely to, and did in fact, deceive and mislead

members of the public, including consumers acting reasonably under the circumstances, to their

detriment.

       208.    Defendant Walmart repeatedly advertised, both on the labels for Parent's Choice

Baby Foods Products, on its websites, and through a national advertising campaigns, among other

items, that Parent's Choice Baby Foods were and are safe and healthy for infant and child



                                                 42
consumption. Defendant Walmart failed to disclose the material information that Parent's Choice

Baby Foods contained unsafe levels of toxic heavy metals.

       209.    Defendant Walmart's representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Parent's Choice Baby

Foods without being aware that Parent's Choice Baby Foods contained unsafe levels of toxic heavy

metals. As a direct and proximate result of Defendant's unfair and deceptive acts or practices,

Plaintiff Harrison and Missouri Subclass Members suffered damages by purchasing Parent's

Choice Baby Foods because they would not have purchased Parent's Choice Baby Foods had they

known the truth, and they received a product that was worthless because it contains unsafe levels

of toxic heavy metals.

       210.    Defendant Walmart's deceptive trade practices caused injury in fact and actual

damages to Plaintiff Harrison and Missouri Subclass Members in the form of the loss or

diminishment of value of Parent's Choice Baby Foods Plaintiff Harrison and Missouri Subclass

Members purchased, which allowed Defendant to profit at the expense of Plaintiff Harrison and

Missouri Subclass Members. The injuries Plaintiff Harrison and Missouri Subclass Members were

to legally protected interests. The gravity of the harm of Defendant Walmart's actions is significant

and there is no corresponding benefit to consumers of such conduct.

       211.    Plaintiff Harrison and Missouri Subclass Members seek relief for the injuries they

have suffered as a result of Defendant Walmart's unfair and deceptive acts and practices, as provided

by Mo. Rev. Stat. § 407.025 and applicable law.

                               TWELTH CLAIM FOR RELIEF

                      PENNSYLVANIA UNFAIR TRADE PRACTICES
                          AND CONSUMER PROTECTION LAW
                            73 Pa. Cons. Stat. Ann.§§ 201-1 et seq.
                 (on behalf of Plaintiff Grossi and the Pennsylvania Subclass)

       212.    Plaintiff Grossi incorporates the foregoing allegations as if fully set forth herein.

       213.    Plaintiff Grossi and Pennsylvania Subclass Members are residents of the

Commonwealth of Pennsylvania.




                                                 43
       214.    At all times mentioned herein, Defendant Walmart engaged in "trade" or

"commerce" in Pennsylvania, as defined by 73 Pa. Cons. Stat. Ann. § 201-2(3), in that they

advertised, offered for sale, and sold goods, property, or services primarily for personal, family, or

household purposes, and advertised, solicited, offered for sale, and sold "services", "property",

"article[s]", "commodit[ies]" or "thing[s] of value" in Pennsylvania.

       215.    Plaintiff Grossi and Pennsylvania Subclass members purchased Parent's Choice

Baby Foods "primarily for personal, family or household purposes." 73 Pa. Const. Stat. Ann. §

201-9.2.

       216.    Pennsylvania's Unfair Trade Practices and Consumer Protection Law ("UTCPL"),

73 Pa. Cons. Stat. Ann. § 201-3 provides that "[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce ... are hereby declared

unlawful."

       217.    For the reasons discussed herein, Defendant violated and continues to violate the

UTCPL by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by UTCPL §§ 201-1 et seq. Defendant Walmart's acts and practices, including its

material omissions, described herein, were likely to, and did in fact, deceive and mislead members

of the public, including consumers acting reasonably under the circumstances, to their detriment.

       218.    Defendant Walmart repeatedly advertised, both on the labels for Parent's Choice

Baby Foods Products, on its websites, and through a national advertising campaigns, among other

items, that Parent's Choice Baby Foods were and are safe and healthy for infant and child

consumption. Defendant Walmart failed to disclose the material information that Parent's Choice

Baby Foods contained unsafe levels of toxic heavy metals.

       219.    Defendant Walmart' s representations and omissions were material because they

were likely to deceive reasonable consumers to induce them to purchase Parent's Choice Baby

Foods without being aware that Parent's Choice Baby Foods contained unsafe levels of toxic heavy

metals. As a direct and proximate result of Defendant's unfair and deceptive acts or practices,

Plaintiff Grossi and Pennsylvania Subclass Members suffered damages by purchasing Parent's



                                                 44
Choice Baby Foods because they would not have purchased Parent's Choice Baby Foods had they

known the truth, and they received a product that was worthless because it contains unsafe levels

of toxic heavy metals.

       220.    Defendant Walmart's deceptive trade practices caused injury in fact and actual

damages to Plaintiff Grossi and Pennsylvania Subclass Members in the form of the loss or

diminishment of value of Parent's Choice Baby Foods Plaintiff Grossi and Pennsylvania Subclass

Members purchased, which allowed Defendant to profit at the expense of Plaintiff Grossi and

Pennsylvania Subclass Members. The injuries Plaintiff Grossi and Pennsylvania Subclass

Members were to legally protected interests. The gravity of the harm of Defendant Walmart's

actions is significant and there is no corresponding benefit to consumers of such conduct.

       221.    Plaintiff Grossi and Pennsylvania Subclass Members seek relief for the injuries they

have suffered as a result of Defendant Walmart's unfair and deceptive acts and practices, as

provided by 73 Pa. Cons. Stat. Ann.§ 201-9.2 and applicable law.

                            THIRTEENTH CLAIM FOR RELIEF

                        NEW YORK GENERAL BUSINESS LAW,
                                   N.Y. Gen. Bus. Law§ 349
                  (on behalf of Plaintiff DiNovi and the New York Subclass)

       222.    PlaintiffDiNovi incorporates the foregoing allegations as if fully set forth herein.

       223.    PlaintiffDiNovi brings this claim individually and on behalf of the members of the

proposed New York Subclass.

       224.    New York General Business Law ("GBL") § 349 declares unlawful "[d]eceptive

acts or practices in the conduct of any business, trade or commerce ... " GBL § 349(a).

       225.    The practices alleged herein - namely, Defendant's use of deception, fraud, false

pretenses, and omissions of material fact in connection with its failure to disclose to Plaintiff

DiNovi and the New York Subclass that Parent's Choice Baby Foods contained, or were at risk of

containing, heavy metals and/or unnatural or other ingredients that do not conform to the products'

labels, packaging, advertising, and statements - are unfair, deceptive, and misleading in violation

ofGBL § 349.



                                                45
       226.    Because these practices pertain to the Parent's Choice Baby Foods' central

functionality, i.e., the presence or potential presence of toxic heavy metals in food created for

babies, these failures reflect material facts, and Defendant was obligated to disclose these material

facts to PlaintiffDiNovi and members of the New York Subclass. A reasonable consumer attaches

importance to such material facts and are induced to act thereon in making purchasing decisions.

Because Defendant failed to disclose these material facts, consumers were misled.

       227.    At all relevant times, Defendant had exclusive knowledge that the Parent's Choice

Baby Foods contained, or were at risk of containing, heavy metals and/or unnatural or other

ingredients that do not conform to the products' labels, packaging, advertising, and statements.

Defendant further knew or reasonably should have known that there was no disclosure on the

Parent's Choice Baby Foods' packaging, or at the point of sale, that the products contained, or

were at risk of containing, heavy metals and/or unnatural or other ingredients.

       228.    At all relevant times, Defendant knew or reasonably should have known that

Plaintiff DiNovi and other members of the New York Subclass relied on the foregoing omissions

and will continue to be deceived and harmed by Defendant's foregoing unfair practices.

       229.    The foregoing deceptive acts and practices were directed at Plaintiff DiNovi and

other members of the New York Subclass.

       230.    Plaintiff DiNovi and members of the New York Subclass have been injured as a

direct and proximate result of Defendant's violations described above as they would not have

purchased them at all had they known that of these aforementioned presence, or potential presence,

of toxic heavy metals.

       231.    As a result of Defendant's unlawful action, Plaintiff DiNovi and members of the

New York Subclass seek to enjoin Defendant's deceptive and unlawful acts and practices

described herein to recover actual damages, fifty dollars or both, whichever is greater, as well as

treble damages, reasonable attorneys' fees, and all other remedies this Court deems proper.




                                                 46
                            FOURTEENTH CLAIM FOR RELIEF

                        NEW YORK GENERAL BUSINESS LAW,
                                   N. Y. Gen. Bus. Law § 350
                  (on behalf of PlaintitTDiNovi and the New York Subclass)

       232.    Plaintiff DiNovi incorporates the foregoing allegations as if fully set forth herein.

       233.    Plaintiff DiNovi brings this claim individually and on behalf of the members of the

proposed New York Subclass.

       234.    In turn, GBL § 350 (emphasis added) defines false advertising as:

               "advertising, including labeling, of a commodity ... if such advertising
               is misleading in a material respect. In determining whether any
               advertising is misleading, there shall be taken into account (among other
               things) not only representations made by statement, word, design,
               device, sound or any combination thereof, but also the extent to which
               the advertising fails to reveal facts material in the light of such
               representations with respect to the commodity . . . to which the
               advertising relates under the conditions prescribed in said advertisement,
               or under such conditions as are customary or usual."

       235.    The practices alleged herein - namely, Defendant's use of deception, fraud, false

pretenses, and omissions of material fact in connection with its failure to disclose to Plaintiff

DiNovi and the New York Subclass that Parent's Choice Baby Foods contained, or were at risk of

containing, heavy metals and/or unnatural or other ingredients that do not conform to the products'

labels, packaging, advertising, and statements - fail to reveal material facts in respect to the

Parent's Choice Baby Foods, and therefore violate GBL § 350.

       236.    Because these practices pertain to the Parent's Choice Baby Foods' central

functionality, i.e., the presence or potential presence of toxic heavy metals in food created for

babies, these failures reflect material facts, and Defendant was obligated to disclose these material

facts to PlaintiffDiNovi and members of the New York Subclass. A reasonable consumer attaches

importance to such material facts and are induced to act thereon in making purchasing decisions.

Because Defendant failed to disclose these material facts, consumers were misled.




                                                 47
        23 7.   At all relevant times, Defendant knew or reasonably should have known that

Plaintiff DiNovi and other members of the New York Subclass relied on the foregoing omissions

and will continue to be deceived and harmed by Defendant's foregoing unfair practices.

        238.    At all relevant times, Defendant knew or reasonably should have known that
PlaintiffDiNovi and other members of the New York Subclass relied on the foregoing omissions

and will continue to be deceived and harmed by Defendant's foregoing unfair practices.

        239.    The foregoing deceptive acts and practices were directed at Plaintiff DiNovi and

other members of the New York Subclass and have resulted in consumer injury or harm to the
New York public.

        240.    Plaintiff DiNovi and members of the New York Subclass have been injured as a

direct and proximate result of Defendant's violations described above as they would not have

purchased them at all had they known that of these aforementioned presence, or potential presence,
of toxic heavy metals.

        241.    As a result of Defendant's unlawful action, Plaintiff DiNovi and members of the

New York Sublass seek to enjoin Defendant's misleading and unlawful acts and practices

described herein, to recover actual damages or five hundred dollars per violation, whichever is

greater (or both), as well as treble damages, reasonable attorneys' fees, and all other remedies this
Court deems proper.

                              FIFTEENTH CLAIM FOR RELIEF

                  ARKANSAS DECEPTIVE TRADE PRACTICES ACT,
                                   A.C.A. §§ 4-88-101, et seq.
            (on behalf of Plaintiffs Neal and Coleman and the Arkansas Subclass)

        242.    Plaintiffs Neal and Coleman incorporate the foregoing allegations as if fully set

forth herein.

       243.     Plaintiffs Neal and Coleman bring this claim individually and on behalf of the

members of the proposed Arkansas Subclass.

       244.     Defendant is a "person" as defined by A.C.A. § 4-88-102(5).

       245.     Defendant's products are "goods" as defined by A.C.A. §§ 4-88-102(4).



                                                 48
       246.    Defendant advertised, offered, or sold in Arkansas and engaged in trade or

commerce directly or indirectly affecting the people of Arkansas.

       247.    The Arkansas Deceptive Trade Practices Act ("ADTPA"), A.C.A. §§ 4-88-101, et

seq., prohibits unfair, deceptive, false, and unconscionable trade practices.

       248.    Defendant's conduct described herein constitutes deceptive,            unfair and

unconscionable trade practices as defined by§§ 4-88-107 and 4-88-108, AC.A., including but not

limited to Defendant's omissions of material facts regarding the Parent's Choice Baby Foods, with

the intent that others rely upon the concealment, omission and suppression of, and engaging in

immoral, unethical, oppressive and unscrupulous activities that are substantially injurious to

consumers.

       249.    Defendant's omissions are material to consumers because they relate to the quality

of the ingredients and composition of the Parent's Choice Baby Foods, including whether the

products were and are safe and healthy for infant and child consumption. Thus, Defendant was

obligated to disclose these material facts to Plaintiffs Neal and Coleman and members of the

Arkansas Subclass. Because Defendant failed to disclose these material facts, consumers were

misled. At all relevant times, Defendant knew or reasonably should have known that there was

no disclosure at the point of sale that the Parent's Choice Baby Foods contained unsafe levels of

toxic heavy metals.

       250.    Defendant held itself out to be an expert in baby food, and consumers trusted

Defendant with manufacturing food for their children, whose bodies are more sensitive than those

of adults. Defendant accepted the responsibility of manufacturing foods for children while keeping

the inadequate quality of its ingredients secret from the public. Accordingly, because Defendant

held itself out as having a special role in the manufacturing of baby food with a corresponding

duty of trustworthiness and care, Plaintiffs Neal and Coleman and Arkansas Subclass members

acted reasonably in relying on Defendant's misrepresentations and omissions, the truth of which

they could not have discovered.




                                                 49
       251.     Defendant violated and continues to violate the ADTPA and similar laws in other

states by engaging in the following deceptive, unfair and unconscionable acts and practices,

including, but not limited to those proscribed by the following subsections of A.C.A. §§ 4-88-107

and 4-88-108:


       A.C.A. § 4-88-107(a) - Deceptive and unconscionable trade practices made
       unlawful and prohibited by this chapter include, but are not limited to, the
       following:
               (1) Knowingly making a false representation as to the characteristics,
               ingredients, uses, benefits, alterations, source, sponsorship, approval, or
               certification of goods or services or as to whether goods are original or
               new or of a particular standard, quality, grade, style, or model;
               (2) Advertising the goods or services with the intent not to sell them as
               advertised;
               (8)(8) Knowingly taking advantage of a consumer who is reasonably
               unable to protect his or her interest because of ignorance;
               (10): "engaging in any other unconscionable, false, or deceptive act or
               practice in business, commerce or trade"; and
       A.C.A. § 4-88-108 - When utilized in connection with the sale or advertisement
       of any goods, services, or charitable solicitation, the following shall be unlawful:
               ( 1) The act, use or employment by any person of any deception, fraud,
               or false pretense; or
               (2) The concealment, suppression, or omission of any material fact with
               intent that others rely upon the concealment, suppression, or omission.


       252.     As the entity responsible for manufacturing the Parent's Choice Baby Foods,

Defendant knew or reasonably should have known that the Parent's Choice Baby Foods contained

unsafe levels of toxic heavy metals. Nonetheless, Defendant failed to disclose these facts to

consumers at the point of sale.

       253.     At all relevant times, Defendant knew or reasonably should have known that there

was no disclosure at the point of sale that the Parent's Choice Baby Foods contained unsafe levels

of toxic heavy metals.

       254.     Defendant intended to mislead Plaintiffs Neal and Coleman and Arkansas Subclass

members and induce them to rely on its misrepresentations and omissions.

       255.     Defendant acted intentionally, knowingly, and maliciously to violate Arkansas's

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs Coleman and Neal's and

Arkansas Subclass members' rights.



                                                 50
          256.   At all relevant times, Defendant knew or reasonably should have known that

Plaintiffs Neal and Coleman and other members of the Arkansas Subclass relied on the foregoing

omissions and will continue to be deceived and harmed by Defendant's foregoing unfair practices.

          257.   Plaintiffs Neal and Coleman and members of the Arkansas Subclass reasonably and

justifiably relied on Defendant's fraudulent omissions regarding the Parent's Choice Baby Foods.

Plaintiffs Neal and Coleman and other consumers did not know, and had no reason to know, at the

point of sale that Parent's Choice Baby Foods contained unsafe levels of toxic heavy metals.

          258.   Plaintiffs Neal and Coleman and the Arkansas Subclass reserve the right to allege

other violations ofDTPA as Defendant's conduct is ongoing.

          259.   Plaintiffs Neal and Coleman and the Arkansas Subclass suffered injuries caused by

Defendant because they would not have purchased the Parent's Choice Baby Foods had they

known that Defendant's conduct was misleading and fraudulent.

          260.   As a direct and proximate result of the unconscionable, unfair, and deceptive acts

and practices alleged herein, Plaintiffs Neal and Coleman and the Arkansas Subclass have been

damaged and are entitled to recover actual damages to the extent permitted by law, in an amount

to be proven at trial. In addition, Plaintiffs Neal and Coleman and the Arkansas Subclass seek

equitable relief to enjoin Defendant from continuing these deceptive acts and practices.

          261.   Pursuant to § 4-88-113, AC.A., Plaintiffs Neal and Coleman and the Arkansas

Subclass are entitled to attorneys' fees.

                               SIXTEENTH CLAIM FOR RELIEF
                                   Declaratory Judgment Act
                           (on behalf of the Class and State Subclasses)

          262.   Plaintiffs restates and realleges all proceeding allegations above as if fully set forth

herein.

          263.   Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant




                                                   51
•


    further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

    that are tortious and violate the terms of the federal and state statutes described in this Complaint.

           264.    An actual controversy has arisen in the wake of the disclosure that Walmart's Baby

    Foods contain toxic heavy metals and other undesirable toxins and contaminants.             Walmart

    represented in its marketing and labeling of its Baby Food products that such products were

    "organic", "natural", "great for you" and "GMO free" and utilize the U.S.D.A. organic logo to

    emphasize the foods' suitability for consumption by young children and infants. Moreover,

    Walmart purposefully induced reasonable consumers to rely on its marketing, all of which

    explicitly and implicitly convey that its baby food products are fit for consumption by infants and

    children. Testing of Parent's Choice Baby Foods has identified that a number of these products

    contain excessive levels of heavy metals-arsenic, lead, cadmium, and mercury. Plaintiffs believe

    that Walmart's Baby Food products continue to contain excessive levels of toxic heavy metals.

    Walmart denies these allegations. Plaintiffs remain at imminent risk that Walmart Baby Food

    products will continue to contain excessive levels of toxic heavy metals.

           265.    Pursuant to its authority under the Declaratory Judgment Act, this Court should

    enter a judgment declaring, among other things, the following:

           266.    Walmart owes a legal duty to sell Baby Food Products that are free of heavy metals

    and neurotoxins as reasonable consumers do not want to expose their children to substances and/or

    chemicals that would either harm the child or inhibit the child's development.

           267.    Walmart representations on in its marketing and labeling of its Baby Food products

    that such products were "organic", "natural", "great for you" and "GMO free" and utilize the

    U.S.D.A. organic logo are unfair, deceptive and fraudulent and violate various state statutes and

    common law; and

           268.    Walmart continues to breach their legal duties by failing to ensure that their Baby

    Food products are safe for consumption by children and free of toxic heavy metals.




                                                     52
       269.    This Court also should issue corresponding prospective injunctive relief requiring

Walmart to employ certain measures and protocols consistent with law to ensure that its products

do not contain harmful toxic heavy metals.

       270.    If an injunction is not issued, Plaintiffs will suffer irreparable injury, and lack an

adequate legal remedy, as Walmart continues to sell such Baby Food Products and Plaintiffs will

not be able to determine if such Baby Food Products are safe for their children's consumption.

The risk of future harm is real, immediate, and substantial. If Walmart's Baby Food products

continue to contain undisclosed harmful toxic heavy metals, Plaintiffs will not have an adequate

remedy at law because many of the resulting injuries are not readily quantified and they will be

forced to bring multiple lawsuits to rectify the same conduct.

       271.    The hardship to Plaintiffs if an injunction does not issue exceeds the hardship to

Walmart if an injunction is issued. Plaintiffs will likely be subjected to substantial future harm.

On the other hand, the cost to Walmart of complying with an injunction to ensure that its Baby

Food Products are safe and free from harmful toxic heavy metals is relatively minimal, and

Walmart has a pre-existing legal obligation to employ measures to ensure the safety of its products.

       272.    Issuance of the requested injunction will not disserve the public interest. To the

contract, such an injunction would benefit the public by preventing another future harm from

products that contain harmful toxic heavy metals, thus eliminating the additional injuries that

would result to Plaintiffs, the Class and Subclasses.

                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs, individually and on behalf of the Class and Subclass Members,

respectfully request that the Court enter an Order:

       1.      Declaring that this action is a proper class action, certifying the Classes and/or

Subclasses as requested herein, designating Plaintiffs as Class Representatives, and appointing

Plaintiffs' attorneys as Class Counsel;

       11.     Enjoining Defendant from continuing the unfair business practices alleged in this

Complaint;



                                                53
        m.       Ordering Defendant to pay actual and statutory damages (including punitive

damages) and restitution to Plaintiffs the Class and Subclass Members, as allowable by law;

        1v.      Ordering Defendant to pay both pre- and post-judgment interest on any amounts

awarded;

        v.       Ordering Defendant to pay Plaintiffs' counsel reasonable attorneys' fees and costs

of suit; and

        v1.      Ordering such other and further relief as may be just and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiffs, on behalf of themselves and all others si · arly situated, hereby demand a jury

trial for all claims so triable.

DATED: June 23, 2021
                                               H       ates (A   98063)
                                               Tiffany Wyatt Oldham (ABN 2001287)
                                               CARNEY BATES & PULLIAM, PLLC
                                               519 W. 7th Street
                                               Little Rock, AR 72201
                                               Telephone: (888) 551-9944
                                               Facsimile: (501) 312-8500
                                               hbates@cbplaw.com
                                               toldham@cbplaw.com

                                               Steven L. Bloch (pro hac vice forthcoming)
                                               Ian W. Sloss (pro hac vice forthcoming)
                                               Zachary Rynar (pro hac vice forthcoming)
                                               SILVER GOLUB & TEITELL LLP
                                               184 Atlantic Street
                                               Stamford, CT 06901
                                               Telephone: (203) 325-4491
                                               Facsimile: (203) 325-3769
                                               sbloch@sgtlaw.com
                                               isloss@sgtlaw.com
                                               zrynar@sgtlaw.com

                                               Joseph P. Guglielmo (pro hac vice forthcoming)
                                               Erin G. Comite (pro hac vice forthcoming)
                                               Sean T. Masson (pro hac vice forthcoming)
                                               SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                               The Helmsley Building
                                               230 Park A venue, 17th Floor
                                               New York, NY 10169



                                                 54
Telephone: (212) 223-6444
Facsimile: (212) 223-6334
jguglielmo@scott-scott.com
ecomite@scott-scott.com
smasson@scott-scott.com

Timothy J. Peter (pro hac vice forthcoming)
FARUQI & FARUQI, LLP
1617 JFK Boulevard, Ste. 1550
Philadelphia, PA 19103
Telephone: (215) 277-5770
Facsimile: (215) 277-5771
tpeter@faruqilaw.com


Attorneys for Plaintiffs




  55
